This is a petition for the modification of an order of disbarment heretofore entered against the petitioner.
The order was made more than ten years ago upon a charge of professional misconduct involving no criminality, and no serious wrong to any one, though inexcusable in itself. Since that time, as we learn from the testimonials accompanying the petition, the petitioner has been living a life of probity, industry, and sobriety. These testimonials are signed by a number of judges of the superior court, and by many prominent attorneys of the counties where the petitioner was engaged in practice prior to the order of disbarment. His restoration to the bar is also recommended by the judge in whose court the matter was pending, out of which the charge of misconduct arose.
In view of this strong testimony in his favor, we are of *Page 371 
the opinion that the petitioner is entitled to the modification which he asks.
It is therefore ordered that the said John F. Burris be and he is hereby restored as an attorney and counselor of this court, and that his name be reinstated upon the roll of attorneys thereof.